 



Exhibit 10.5
COMPASS BANCSHARES, INC.
                     INCENTIVE COMPENSATION PLAN
INCENTIVE STOCK OPTION AGREEMENT
     THIS AGREEMENT is made and entered into as of                     , 200
          , between grantor Compass Bancshares, Inc., a Delaware corporation
(the “Corporation”), Compass Bank (“Compass”), and grantee,
                                         (the “Employee”).
W I T N E S S E T H:
     The Compensation Committee of the Board of Directors of the Corporation
(the “Compensation Committee”) on                     , 200          , upon the
request of Compass Bank, approved the grant to Employee of awards under the
Corporation’s            Incentive Compensation Plan (the “Plan”) and
established the terms and conditions of such awards, as contained in this
Agreement.
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Grant of Option. Employee shall have the right and option to purchase on
the terms and conditions set forth herein and in the Plan, all or any part of an
aggregate of                      shares (“Option Shares”) of the $2.00 par
value common stock of the Corporation (the “Common Stock”) at the purchase price
of $                     per share (the “Option Price”). The Option Price is
100% of the fair market value of the Common Stock on
                                        , 200          , the date of the grant
of the option covered by this Agreement.
     2. Terms and Conditions. It is understood and agreed that the option
evidenced hereby is subject to the following terms and conditions:
          (a) Expiration Date. The option shall expire on                     ,
20           (the “Expiration Date”). After the Expiration Date, Employee shall
have no further rights to exercise any option granted hereunder. Nothing
contained in this Agreement, including without limitation no part of this
Section 2 or Section 8, shall extend the time period during which the option can
be exercised beyond the Expiration Date.
          (b) Exercise of Option. The option covered by this Agreement may be
exercised by Employee from time to time, in whole or in part, up to the amount
set forth in the following schedule during the period beginning on the date
indicated below and ending on the Expiration Date:

          On or after   Options exercisable        
 
             
 
             
 
             

 



--------------------------------------------------------------------------------



 



          (c) Method of Exercise and Payment of Purchase Price Upon Exercise.
The method of exercise of the option shall be by giving written notice to the
Corporation. Payments shall be made at the time of exercise and shall be in cash
or in shares of Common Stock. In the event payment is made in shares of Common
Stock, such shares shall be valued at their fair market value on the date of
exercise, as indicated by the closing stock price at the close of regular
trading hours of the primary stock exchange or market on which the Common Stock
is traded on that date. The option is not exercised until both the written
notice and the payment for the shares exercised are actually received by the
Corporation.
          (d) Exercise Upon Death. In the event that Employee ceases to be
employed by Corporation or its subsidiaries by reason of death, the option shall
become immediately exercisable, notwithstanding the schedule in Section 2(b)
hereof, and may thereafter be exercised as to all shares subject to the option
by the legal representative of the estate, by the person or persons entitled to
the option under the Employee’s will or the laws of descent and distribution, as
appropriate, or by Employee’s transferee under Section 7(b) hereof, until the
Expiration Date.
          (e) Exercise Upon Termination of Employment While Disabled. In the
event that Employee ceases to be employed by the Corporation or its subsidiaries
while Disabled, as defined below, except for Cause, as defined in Section 8, the
option shall become immediately exercisable, notwithstanding the schedule in
Section 2(b) hereof, and may thereafter be exercised as to all shares subject to
the option until the Expiration Date. As an express condition to the
applicability of this Section 2(e), Employee agrees to cooperate with the
Corporation in determining whether Employee is Disabled, including without
limitation providing documentation from health care providers and submitting to
medical examinations upon request by the Corporation. For purposes of this
Agreement, Employee shall be considered to be Disabled if Employee is totally
and permanently disabled according to the standards contained in the
Corporation’s long-term disability plan, as applied by the Corporation, or
according to such other reasonable standard that the Corporation may apply, in
its sole discretion.
          (f) Exercise Upon Normal or Early Retirement. In the event that
Employee ceases to be employed by the Corporation or its subsidiaries by reason
of Normal Retirement or Early Retirement (as defined below), the option shall
become immediately exercisable, notwithstanding the schedule in Section 2(b)
hereof, and may thereafter be exercised as to all shares subject to the option
until the Expiration Date. For the purposes of this section 2(f) “Early
Retirement” shall mean the Employee’s retirement on a date prior to the
Employee’s 65th birthday and “Normal Retirement” shall mean the Employee’s
retirement on or following the Employee’s 65th birthday. Further, for purposes
of this Section 2(f), the Employee shall be deemed not to have ceased employment
by the Corporation or its subsidiaries notwithstanding Early Retirement or
Normal Retirement as long as the Employee continues to serve as a member of the
Board of Directors of the Corporation (the “Board”). The Employee hereby agrees
to continue to serve the remainder of his current term as a member of the Board
and to continue to

 



--------------------------------------------------------------------------------



 



serve thereafter if nominated and elected, until the date the Employee is
expected to retire from the Board pursuant to the Corporation’s retirement
policy for directors.
          (g) Exercise Upon Termination of Employment by Reason Other than
Death, Disability, or Retirement. The option or any unexercised portions thereof
shall expire upon termination of Employee’s employment with the Corporation or
its subsidiaries for any reason, except as provided in Section 2(d),
Section 2(e), Section 2(f), and this Section 2(g). If Employee’s employment with
the Corporation or its subsidiaries is terminated by either party prior to
15 days after the initial vesting of any of the options as set forth in
Section 2(b), then 5% of the Option Shares shall be deemed vested,
notwithstanding the schedule in Section 2(b), and available for exercise by the
employee within 30 days after the termination of Employee’s employment with the
Corporation or its subsidiaries. The option may be exercised in whole or in part
until the Expiration Date in the event of the Employee’s termination of
employment (i) at any time after a “Sale of the Corporation” as defined in
Section 8 hereof, or (ii) within the meaning of the Compass Bancshares, Inc.
Severance Pay Plan, as such Plan may exist from time to time (including any
amendment to, modification of, addition to, deletion from, or replacement of
said Plan), that results in eligibility for benefits under such Plan, provided
that this provision is not intended to, and does not, constitute a guarantee or
promise that the Compass Bancshares, Inc. Severance Pay Plan (in its current or
any future form) will be continued and the Corporation expressly reserves all
rights to amend, modify, add to, delete from, and terminate such Plan. Upon the
Employee’s termination in the event of (i) or (ii) above, any unexercised
portion of the option shall vest and become subject to exercise immediately and
the schedule set forth in Section 2(b) hereof shall become void. The exercise of
the option after termination of employment may cause the option to become a
non-qualified stock option. Nothing contained in this Agreement shall extend the
time period set forth in Section 2(a) during which the option can be exercised.
     3. Incentive Stock Option. This option is intended to be an incentive stock
option within the meaning of Section 422(b) of the Internal Revenue Code of
1986, as amended (the “Code”) for all of the shares subject to the option
hereunder. To the extent that any option does not qualify as an incentive stock
option, it shall constitute a separate non-qualified stock option.
     4. No Rights as Shareholder. No option granted hereunder shall entitle the
holder thereof to any rights as a shareholder in the Corporation with respect to
any shares to which the option relates until such option has been exercised
properly and paid for in full and the corresponding shares issued.
     5. Restrictions on Transfer of Shares. Employee hereby agrees for himself
or herself and his or her legal representative, heirs and distributees, that if
a registration statement covering the shares issuable upon exercise of any
option hereunder is not effective under the Securities Act of 1933, as amended
(the “Act”), at the time of such exercise, or if some other exemption from the
provisions of the Act is not available, then all shares of Common Stock then
received or purchased upon such exercise shall be acquired for investment, and
that the notice of exercise delivered to the Corporation shall

 



--------------------------------------------------------------------------------



 



be accompanied by a representation in writing acceptable in scope and form to
counsel to the Corporation and signed by Employee or Employee’s legal
representative, heirs or distributees, as the case may be, to the effect that
the shares are being acquired in good faith for investment and not with a view
to distribution thereof. Any shares so acquired may be deemed restricted
securities under Rule 144 as promulgated by the Securities and Exchange
Commission under the Act, and as the same may be amended or replaced and subject
to restrictions upon sale or other disposition and may bear any required legend,
or other legend deemed appropriate by the Corporation, to that effect.
     6. Registration of Shares. If at any time the Board of Directors of the
Corporation or the Compensation Committee shall determine that the listing,
registration or qualification of any shares subject to the option upon any
securities exchange, or under any state or federal law, or the consent or
approval of any governmental or regulatory body is necessary or desirable as a
condition of or in connection with the issuance or purchase of shares hereunder,
the option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval has been effected or obtained
free of any conditions not acceptable to the Board of Directors or to the
Compensation Committee.
     7. Transfer of Rights. (a) To the extent this option is an “incentive stock
option” under the Code, it is not transferable except by will or by the laws of
descent and distribution and shall be exercisable during Employee’s lifetime
only by Employee. After the death of Employee, this option may be exercised only
by Employee’s estate or by the person or persons entitled to the option under
Employee’s will or the laws of descent and distribution, as appropriate. In the
event the option is transferred by reason of the Employee’s death, the option
may be exercised thereafter only to the extent that the Employee would have been
entitled to exercise the option had the option not been transferred.
          (b) To the extent the option evidenced hereby does not qualify as an
“incentive stock option” under the Code, it may be transferred only under the
following circumstances: (i) by will or the laws of descent and distribution, in
which case the option may be exercised in accordance with the provisions
applicable to incentive stock options set forth above or (ii) by gift or
pursuant to a domestic relations order to a family member (or a trust for their
benefit), in which case the Employee shall promptly report the transfer to the
Secretary of the Corporation so that the Corporation may deliver to his
transferee all requisite documents concerning the Plan (including the prospectus
meeting the requirements of Section 10(a) of the Securities Act of 1933, as
amended). For this purpose, “family member” includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, a trust in
which these persons have more than fifty (50) percent of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than fifty (50) percent of the voting interests. A transfer
to an entity in which more than fifty (50) percent of the voting interests are
owned by family members, or the

 



--------------------------------------------------------------------------------



 



Participant, in exchange for an interest in that entity is also permitted
pursuant to this Section 7. In the event the option is transferred pursuant to
Section 7(b)(ii), the transferee may exercise the option only to the extent that
the Employee (or the Employee’s estate) would have been entitled to exercise the
option had the option not been transferred.
          (c) This Section 7 replaces any provision governing the Employee’s
ability to transfer his rights in an option contained in any incentive stock
option agreement between the Corporation and the Employee entered into as of a
date prior to the date of this Agreement only to the extent the option evidenced
by such agreement does not qualify as an “incentive stock option” under the
Code.
     8. Covenants. In consideration of the Corporation, Compass, or one or more
of the subsidiaries or affiliates of either (hereinafter collectively referred
to as “the Company”) disclosing confidential and proprietary information, as
more fully described in section 8(c) below, after the date hereof, the grant by
the Corporation of the option, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee, the
Corporation, and Compass, intending to be legally bound, hereby agree as
follows:
          (a) While Employee is employed by the Company, Employee will devote
his or her entire time, energy and skills to the service of the Company. Such
employment shall be at the pleasure of the board of directors of each employing
corporation. Except as provided in Section 2 hereof, no option granted under
this Agreement shall be exercised after the termination of Employee’s employment
with the Company. Nothing contained in this Agreement shall extend the time
period set forth in Section 2(a) during which the option can be exercised.
          (b) Employee will not, during the term of his or her employment with
the Company, or for a period of two years after termination for any reason of
his or her employment with the Company, directly or indirectly, either
individually or as a stockholder, director, officer, consultant, independent
contractor, employee, agent, member or otherwise of or through any corporation,
partnership, association, joint venture, firm, individual or otherwise
(hereinafter “Firm”), or in any other capacity:
               (i) Carry on or engage in a business that competes with the
business of the Company within 100 miles of any city where Employee engaged in
business, Employee had responsibility, other employees that were supervised by
Employee worked, or Employee otherwise conducted business for the Company;
               (ii) With respect to any type of product or service offered by or
available from the Company, solicit, directly or indirectly, or do any such
business with any customer of the Company called on, serviced by, or contacted
by the Employee in any capacity, or otherwise known to the Employee by virtue of
the Employee’s employment with the Company in any state in which the Employee
was employed by the Company or any state in which the customer does business; or

 



--------------------------------------------------------------------------------



 



               (iii) Solicit, directly or indirectly, any employee of the
Company to leave their employment with the Company for any reason. For purposes
of this Agreement, the Company and Employee agree that Employee shall be
presumed to have solicited an employee in violation of this Agreement if such
employee is hired by Employee or his or her Firm within six (6) months of
Employee’s last employment date with the Company.
          (c) The Company shall provide confidential information to Employee
and, Employee agrees, during the term of his or her employment and thereafter,
not to use, divulge, or furnish or make accessible to any third party, company,
corporation or other organization (including, but not limited to, customers,
competitors, or governmental agencies), without the Company’s prior written
consent, any trade secrets, customer lists, information regarding customers,
information regarding Compass’ relationships with specific existing or
prospective customers, customer goodwill associated with Compass’ trade name, or
other valuable confidential and proprietary information concerning the Company
or its business, including without limitation, confidential methods of operation
and organization, trade secrets, confidential matters related to pricing,
markups, commissions and customer lists. Employee warrants and agrees that every
customer whom Employee services in any way while employed at the Company is a
customer of the Company and not a customer of Employee, individually. Employee
agrees that such information remains confidential even if committed to
Employee’s memory.
          (d) Employee agrees that the restrictions contained in this Section 8
are necessary and reasonable for the protection of the legitimate business
interests and goodwill of the Company described above, and Employee agrees that
any breach of this Section 8 will cause the Company substantial and irrevocable
damage and, therefore, the Company shall have the right, in addition to any
other remedies it may have, to seek specific performance and injunctive relief,
without the need to post a bond or other security. Employee agrees that the
period during which the covenant contained in this Section 8 shall be effective
shall be computed by excluding from such computation any time during which
Employee is in violation of any provision of Section 8. Employee agrees that if
any covenant contained in Section 8 of this Agreement is found by a court of
competent jurisdiction to contain limitations as to time, geographical area, or
scope of activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Company,
then the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographical area, and scope
of activity to be restrained to be reasonable and to impose a restraint that is
not greater than necessary to protect the goodwill and other business interests
of the Company and to enforce the covenant as reformed.
          (e) Employee specifically recognizes and affirms that each of the
covenants contained in subdivisions (b) and (c) of this Section 8 is a material
and important term of this Agreement which has induced the Company to provide
for the award of the option granted hereunder, the disclosure of confidential
information referenced herein, and the other promises made by the Company
herein, and Employee

 



--------------------------------------------------------------------------------



 



further agrees that should all or any part or application of subdivisions (b) or
(c) of Section 8 of this Agreement be held or found invalid or unenforceable for
any reason whatsoever by a court of competent jurisdiction in an action between
Employee and the Corporation, Compass, or an affiliate of either, the
Corporation shall be entitled to receive (but not obligated to acquire) from
Employee all Common Stock held by Employee which was obtained by Employee under
this Agreement (including all shares obtained by virtue of any stock dividend or
distribution, recapitalization, merger, consolidation, split-up, combination,
exchange of shares, or other transaction, hereinafter “stock dividends”) by
returning to Employee for each share received the Option Price paid by Employee
(as adjusted for stock dividends). If Employee has sold, transferred, or
otherwise disposed of Common Stock obtained under this Agreement (including all
shares obtained by virtue of any stock dividend), the Corporation shall be
entitled to receive from Employee the difference between the Option Price paid
by Employee and the fair market value of the Common Stock (including all shares
obtained by virtue of any stock dividends) on the date of sale, transfer, or
other disposition.
          (f) Notwithstanding any provision to the contrary herein contained,
Section 8(b) shall not apply:
               (i) Upon the termination of the Employee’s employment by the
Corporation other than for Cause within one (1) year following a Sale of the
Corporation; and
               (ii) Upon the voluntary termination of employment by the Employee
for any reason within the thirty (30) day period immediately after the one
(1) year period following a Sale of the Corporation.
For purposes of this Agreement, “Cause” shall mean (i) commission of a felony or
a crime involving moral turpitude, that is materially and demonstrably injurious
to the Corporation, (ii) substantial dependence or addiction to any drug
illegally taken or to alcohol, or (iii) willful dereliction of duties or gross
misconduct that is materially and demonstrably injurious to the Corporation.
For purposes of this Agreement, “Sale of the Corporation” shall mean (i) the
acquisition by any individual, entity or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either the
then outstanding shares of common stock of the Corporation (the “Outstanding
Common Stock”) or the combined voting power of the then outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”), or (ii) consummation by the
Corporation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Corporation;
unless, following such acquisition of beneficial ownership or transaction,
(A) more than 60% of the then outstanding shares of common stock of the Person
resulting from such reorganization, merger or consolidation, or (B) more than
60% of the then outstanding shares of common stock of

 



--------------------------------------------------------------------------------



 



the Person acquiring such beneficial ownership or assets, and the combined
voting power of the then Outstanding Voting Securities of such Person entitled
to vote generally in the election of directors of such Person is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of
Outstanding Common Stock and Outstanding Voting Securities immediately prior to
such acquisition or transaction, in substantially the same proportion as their
ownership of Outstanding Common Stock and Outstanding Voting Securities prior to
such event.
          (g) This Section 8 replaces section 8 in all stock option agreements
between the Corporation and the Employee entered into as of a date prior to the
date of this Agreement. All such prior agreements are hereby amended to include
this Section 8 in place of section 8 in any such prior agreements.
     9. Disposition of Shares. Employee agrees to notify the Corporation
promptly of the disposition of any shares of Common Stock purchased pursuant to
this option which are disposed of within one year after transfer of such shares
to Employee, or within two years of the date of the grant of such option. For
purposes of such notification, “disposition” shall have the meaning assigned to
it in Section 425(c) of the Code.
     10. Plan to Control. The Plan is incorporated in this Agreement by this
reference. Any question of interpretation or application of the Plan or this
Agreement shall be resolved by the Compensation Committee and its determination
shall be final and binding on the Corporation and Employee. In the event of any
conflict between the provisions of the Plan and of this Agreement, the Plan
shall control. Employee hereby acknowledges receipt of a copy of the Plan.
     11. Notices. All notices hereunder shall be in writing and, if to the
Corporation, shall be delivered personally to the Corporate Secretary or mailed
to the Corporation’s principal office at 15 South 20th Street, Birmingham,
Alabama 35233, addressed to the attention of the Corporate Secretary; and if to
Employee, shall be delivered personally or mailed to him at the address noted
below. Such addresses may be changed at any time by notice from one party to the
other.
     12. Binding Effect. This Agreement shall bind and inure to the benefit of
the parties hereto, the successors and assigns of the Corporation and the person
to whom the rights of Employee are transferred by will or the laws of descent
and distribution.
     13. Headings. The section headings used herein are solely for reference
only and shall not affect in any way the meaning and interpretation of the terms
and conditions set forth herein.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

              COMPASS BANCSHARES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            COMPASS BANK
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
        WITNESS:   EMPLOYEE:
 
              Signature   Signature
 
       
 
  Date:    
 
                 
Printed Name
       
 
             
 
  Address
 
                  City                                      
State                                     Zip

 